Citation Nr: 1643964	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  08-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 10 percent for left medial metatarsal DJD.

4.  Entitlement to a rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.  He died in April 2011; the appellant is his surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Philadelphia, Pennsylvania RO.  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In March 2010, the Board remanded the matters for additional development.  In April 2011, the appellant submitted a request to be substituted as the claimant in the matters on appeal, for accrued benefits.  An October 2015 letter recognized the substitution of the appellant as the claimant in the matters on appeal.

The issue of service connection for a low back disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran's left knee DJD is not shown to at any time have been manifested by subluxation or lateral instability of the knee, by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.

2.  The Veteran's left medial metatarsal DJD is not shown to at any time have been manifested by malunion or nonunion of the tarsal or metatarsal bones; functional impairment or other findings which exceed moderate or moderately severe foot injury are not shown.

3.  The Veteran's sinusitis is not shown to at any time under consideration have been manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left knee DJD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 (2015).

2.  A rating in excess of 10 percent for left medial metatarsal DJD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Codes 5010, 5283, 5284 (2015).

3.  A rating in excess of 10 percent for sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.97, Code 6512 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence in August 2007 and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  An April 2008 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings, and a June 2014 supplemental SOC (SSOC) readjudicated the matters after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  During the January 2010 Travel Board hearing the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence of a nexus between his back disability and service, and increased severity of the disabilities at issue).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  The AOJ arranged for VA examinations in September 2007, December 2007, July 2008, and August 2010, which will be discussed in greater detail below.  The reports of these examinations provide the information needed to properly evaluate the disabilities at issue, and are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  [Regardless, given the circumstances, another examination is not an option.]  The Veteran had not identified any evidence pertinent to these claims that remains outstanding; VA's duty to assist is met.  There has also been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Left knee DJD

When the rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code criteria, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The AOJ rated the Veteran's service-connected left knee disability under Code 5260.  Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  38 C.F.R. § 4.71a.  

Under Code 5261, limitation of knee extension warrants a 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or lesser limitation).

Knee disability may also be rated under Code 5257, based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5259, 5262, 5263) is inappropriate in this case as the Veteran's left knee disability did not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

On September 2007 VA examination, the Veteran reported that he had intermittent left knee pain since service, worsening over the previous 2 to 3 years.  The pain over the left knee was sharp in nature, moderate to severe in intensity, and constant.  He reported stiffness in the knee, no swelling, and giving way once or twice a week, but no locking.  He could walk 20 feet or stand half an hour before having pain in the knee.  He took Motrin which helped with swelling but not with pain.  He reported that he had to hold onto the railing when climbing or descending stairs, and prolonged walking caused the knee to flare up; flare-ups included severe pain as well as stiffness, and range of motion at 30 percent of the regular range of motion.  He did not use a cane, but wore a knee brace, especially when doing yardwork or for prolonged walking.  He worked as a bricklayer for a steel company and got regular breaks at the job; therefore the left knee disability did not have an effect on his job.  The left knee disability restricted his activities of daily living in that he had difficulty cutting grass, walking, or exercising.  On physical examination, there was no swelling or tenderness of the left knee.  Flexion was from 0 to 103 degrees with pain at 103 degrees, and extension was to 0 degrees with no pain.  After repetitive motion testing, flexion was from 0 to 109 degrees with pain at 109 degrees, and extension was to 0 degrees with no pain.  There was no objective evidence of left knee instability.  X-rays showed mild bicompartmental degenerative changes.  The diagnosis was left knee mild DJD.

Based on this evidence, the November 2007 rating decision on appeal granted service connection for left knee mild DJD, rated 10 percent, effective July 20, 2007.

On July 2008 VA examination, the Veteran reported constant left knee pain that was aching to throbbing and moderate in intensity, with stiffness and occasional swelling.  He reported that the knee gave way and buckled once a day, and locked up especially after sitting in a certain position for a long time.  He reported fatigue and lack of endurance.  He took Mobic once a day as needed which did not help the pain.  He reported daily flare-ups, at the end of the day; prolonged walking and climbing stairs aggravated the pain, which lasted about two hours and was relieved by rest.  Pain during flare-ups was severe and range of motion during flare-ups was 50 percent of the regular range of motion.  He did not use any assistive device for the left knee.  He reported that the knee disability affected his job, slowing him down and requiring him to take breaks, and that he could not run, play with his grandchildren, or play basketball.

On physical examination, there was no swelling to the left knee.  Tenderness was present over the medial and lateral joint line.  Flexion was from 0 to 90 degrees with pain at 90 degrees.  Extension was to 0 degrees with no pain.  After repetitive motion testing, flexion was from 0 to 91 degrees with pain at 91 degrees, and extension was to 0 degrees with no pain.  There was no objective evidence of instability of the left knee.  The diagnosis was left knee DJD. 

At the January 2010 Board hearing, the Veteran testified that he used a hard brace on his left knee.  He testified that the knee gave way at least once or twice per day but he had not fallen due to the knee giving out.  He testified that he had a sharp shooting pain with flexion of the knee for which he took anti-inflammatories.  He testified that he recently had an MRI of the knee.  His pain was 8/10 in severity on a bad day and stair climbing was limited.  He testified that he began physical therapy for the knee but had to stop because he changed jobs and did not have time; so he was given in-home therapy exercises.  He testified that he favored the left leg due to his knee and foot disabilities; the left knee disability did not interfere with his occupation as a transportation driver.

On August 2010 VA examination, the Veteran reported having chronic achy left knee pain that was worse with changes in weather and in damp cold weather.  He reported feeling a popping sensation and noting joint instability about 3 to 4 times a week, always while walking.  He reported using a cane for any prolonged walking or standing and that for prolonged walking or standing he used a knee brace as well.  He reported pain in the medial aspect of the knee joint when sitting or standing for longer than one-half hour.  His job was a VA desk job; the examiner opined that the knee disability had a mild occupational effect because the Veteran had to get up after sitting for some periods of time and stretch the leg.  He reported flare-ups of swelling in the knee about 3 times per month, for which he took Tylenol and used a heat pad; he could no longer take ibuprofen because he had gastric bypass surgery.  He reported mildly increased limitation of function with the swelling and some decreased range of motion, and instability mildly affecting his activities of daily living.  The examiner reviewed an October 2009 MRI of the knee which showed a tear in one of the insertion points of the meniscus and arthritic changes in the knee.

On physical examination, flexion of the left knee was from 0 to 120 degrees with no pain and extension was to 0 degrees with no pain.  Drawer and McMurray tests were negative.  There was no crepitus.  There was tenderness to palpation, specifically over the medial aspect of the joint.  Following repetitive range of motion testing, there was no additional limitation due to pain, fatigue, weakness or lack of endurance.  The diagnosis was arthritis and meniscal tear status post trauma to the left knee with residuals as necessary.

Additional treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.

While the Veteran reported chronic knee pain and stiffness, at no time during the appeal was flexion limited to 30 degrees, to warrant a 20 percent rating for the left knee under Code 5260.  Likewise, at no time during the appeal period was there evidence of limitation of extension to 15 degrees, so as to warrant a 20 percent rating for the left knee under Code 5261.  This is so even with factors of pain and use (repetitive motion) considered.  

The Veteran reported pain and stiffness in the left knee, worse with increased activity.  Likewise, there is no evidence of limitation of left knee flexion to 45 degrees and limitation of extension to 10.  However, the 10 percent rating assigned takes into consideration the Veteran's limitations.  Further, all objective stability testing of the left knee was normal.  It follows, then, that the criteria for a higher rating under the applicable diagnostic codes are not met.  Simply put, at no time during the appeal does the preponderance of the evidence suggest that the Veteran's left knee manifestations were so disabling as to result in a higher rating.

Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher ratings for the left knee under Diagnostic Code 5260 or 5261.

The Board has also considered whether a separate rating for subluxation/instability is warranted.  Such separate ratings may be awarded where there is both X-ray evidence of arthritis, or other knee disability manifested by limitation of motion, and instability of a knee.  See VAOPGCPREC 23-97 (1997).  The preponderance of the evidence is against such separate rating.  On every examination, muscle strength testing was normal, Lachman and posterior drawer tests were normal, and valgus/varus pressure test was normal.  Objectively, all testing for ligamentous laxity was negative.  The Board finds the objective medical evidence more probative in this regard than the Veteran's statements made in connection with a claim for increased compensation.  Consequently, a separate compensable rating for instability would be inappropriate.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's left knee disability exceeded those encompassed by the 10 percent rating assigned, and therefore a "staged" increased rating for the left knee disability is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  The symptoms of, and impairment of function resulting from, the Veteran's service-connected left knee disability fall squarely within the criteria for the 10 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the matter of a total rating based on unemployability due to the service-connected left knee disability is not raised by the record.  The Veteran was employed throughout the appeal period, and did not contend that he was unemployable due to his left knee disability.  

Left medial metatarsal DJD

The Veteran's left medial metatarsal DJD has been rated 10 percent under 38 C.F.R. § 4.71a, Codes 5010-5283.  Under Code 5283, a 10 percent rating is warranted for moderate malunion or nonunion of the tarsal or metatarsal bones.  A 20 percent rating is warranted for moderately severe malunion or nonunion of the metatarsal or tarsal bones.  A 30 percent rating is warranted for severe malunion or nonunion of the metatarsal or tarsal bones.  As malunion or nonunion of the metatarsal or tarsal bones is not shown at any time, the Board will consider whether the Veteran warrants a higher rating under any other diagnostic codes for the foot.  38 C.F.R. § 4.71a. 

Under Code 5010, arthritis due to trauma is rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Code 5276 (for acquired flatfoot) requires pathology (and ratings under that Code are based on the severity of the pathology) that is not service-connected.  38 C.F.R. § 4.71a.

Under Code 5280, a 10 percent rating is warranted for severe unilateral hallux valgus if equivalent to amputation of the great toe, or if operated with resection of the metatarsal head.  38 C.F.R. § 4.71a.

Under Code 5282, a 10 percent rating is warranted for hammer toe of all toes, unilateral, without claw foot.  38 C.F.R. § 4.71a.

Under Code 5284, a 10 percent rating is warranted for other foot injuries that are moderate.  Other foot injuries that are moderately severe or severe are assigned a 20 percent or 30 percent rating, respectively.  The notes to Code 5284 state that a 40 percent rating will be assigned when there is actual loss of use of the foot.  38 C.F.R. § 4.71a. 

The words "slight", "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Consideration of other diagnostic codes for rating foot disability (5276, 5277, 5278, 5279, 5280, 5281, 5282) is inappropriate in this case as the Veteran's left foot disability did not include the pathology required in the criteria for those Codes (bilateral weak foot, acquired claw foot, anterior metatarsalgia, or unilateral hallux rigidus).  38 C.F.R. § 4.71a.  
On September 2007 VA examination, the Veteran reported left foot pain while standing or walking; the pain was at the left medial instep to the plantar fascia and first metatarsal cuneiform joint area.  He reported mild swelling at the left ankle joint level, weakness at the posterior leg muscle group (4/5 compared to the right leg), and lack of endurance resulting in a need to rest after 30 to 60 minutes, but no heat, redness, or fatigability.  There were no flare-ups of foot joint disease.  He was able to stand 15 to 30 minutes and to walk more than a quarter mile but less than one mile.  He used an over-the-counter orthotic gel insert for the left foot to relieve medial plantar instep pain and discomfort.

On physical examination, there was no objective evidence of painful motion or instability.  Mild swelling was noted at the left ankle joint level.  Tenderness was noted at the medial plantar band of the plantar fascia of the left foot.  The Veteran was unable to stand on the toes of his left foot.  An unusual shoe wear pattern was evidence of abnormal weight bearing.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no muscle atrophy of the foot.  The Veteran's stance before walking revealed a straight footed angle.  He walked with a limp on his left side due to back pain and chronic problems.  He attempted to avoid toe flexion.  He had pain during the toe-off phase of gait to his medial instep area consistent with fasciitis.  He was overweight and his increase in body weight may also have been contributing to his instep strain and symptoms.  He also demonstrated ankle equinus which contributed to his painful instep while ambulating.  Left foot X-rays showed moderate degenerative changes of the first tarsometatarsal joint, and no acute fracture or dislocation.  The Veteran had not lost any time from work due to left foot disability in the previous 12 month period.  The diagnosis was left foot plantar fasciitis, with daily symptoms and instep pain which had increased in severity over the previous two years (6/10).  The examiner opined that the increase in body weight may be contributing to the left foot condition - fasciitis/arch strain.  The examiner opined that the left foot disability had significant occupational effects, causing decreased mobility, and moderate effects on daily activities including chores, shopping, exercise, sports, and recreation.
Based on this evidence, the November 2007 rating decision on appeal granted service connection for residuals, fracture, left medial cuneiform, rated 0 percent, effective July 20, 2007.

On December 2007 VA examination, the Veteran reported a sharp and aching pain of the entire left midfoot, averaging 7/10 in severity.  He reported swelling of the left midfoot.  The pain was more on the medial aspect, decreasing in intensity laterally.  He reported weakness, stiffness, swelling, fatigue, and lack of endurance as well; the symptoms were exacerbated by standing and walking as opposed to rest. He took Naprosyn but found it ineffective.  He tried Flexeril one time with mild improvement but discontinued because it made him very drowsy.  He denied any other treatment except for soaking the foot with Epsom salts and rest, which could decrease the pain to an average of 3/10.  He reported flare-ups occurring once per day, reaching 10/10, and lasting anywhere from 5 minutes to 4 hours.  The precipitating factors included inclement weather, standing, or walking; he had to immediately become non-weight bearing during flare-ups and rest until the pain subsided.  He used a crutch on the left side to help reduce the weight bearing and decrease the pain to a 6-7/10, and he used a gel insert and Nike Air-Sole which had been very effective in reducing symptoms.  He reported that when flare-ups occurred at work, he had to stop and rest once to twice per day in an 8 hour period; the rest required could be anywhere from 5 minutes to an hour.  He stated that he would not shop if he had a flare-up and did not do any outside maintenance on his house.  On physical examination, the circumference of the left midfoot was 28.7 centimeters, compared with 27.5 centimeters for the right foot.  There was a palpable exostosis on the left dorsal medial aspect of the first metatarsal-cuneiform joint of the left foot.  There was no inflammation.  There was sharp pain on palpation of the left midfoot, most notable over the medial navicular-cuneiform area, and described as 10/10 in severity.  The Veteran also experienced pain with forefoot inversion on the rear foot which was 4/10 in severity and described as sharp and aching.  There was aching pain with dorsiflexion in the medial midfoot at 8/10 severity.  There was pain with palpation of the plantar fascia beneath the left midfoot that was 7/10 in severity and sharp and aching in nature.  A positive Tinel's sign was elicited over the first and second metatarsal-cuneiform base of the left foot.  When asked to do a single leg raise on the left foot, he was unable to take the left heel off the ground.  

Range of motion testing of the left foot, including the ankle and subtalar joints revealed subtalar joint eversion was 4 degrees.  Subtalar joint inversion was 14 degrees.  Painful range of motion started at 2 degrees of eversion to end range of motion.  The pain was 4/10 and was at the fifth metatarsal-cuboid joint.  There was no pain with inversion; he was able to invert and evert the foot for greater than 10 reps without any evidence of pain or fatigue.  His movement of the foot against gravity in inversion and eversion was 5/5; against resistance it was 3/5 for eversion and 2/5 for inversion.  He reported pain in both directions with resistance.  For the ankle joint, active dorsiflexion was to 14 degrees, active plantar flexion was to 16 degrees, passive dorsiflexion was to 19 degrees, and passive plantar flexion was to 28 degrees.  Dorsiflexion pain was 0/10.  With plantar flexion, the pain was 5/10 and started at 8 degrees to the end range of motion.  Movement in dorsiflexion and plantar flexion of the ankle joint was 5/5 against gravity; against resistance, dorsiflexion was 4/5 and plantar flexion was 5/5.  The Veteran was easily able to do 10 reps of both dorsiflexion and plantar flexion without any evidence of fatigue or pain.  There were no gait or functional limitations on walking, though he was noted to be more out-toed on the left foot.  There were minimal diffuse calluses underneath the toes and heels of both feet, and there was no unusual shoe wear pattern.  No skin or vascular changes were noted.  The Veteran had no trouble standing.  He said he could not squat due to left knee arthritis.  He was able to supinate and pronate normally; however, on the left he could not pronate as much as he could on the right.  He could stand on his toes and his heels without any difficulty.  There were reducible hammertoe deformities of the second through fifth toes of the left foot, and the left foot had a slightly lower arch than the right.  The left Achilles tendon was straight.  There was 2 degree heel valgus on the left, and it could be manipulated into a corrected position without pain.  He demonstrated a forefoot varus of 2 degrees on the left foot.  There was a minimal Hallux valgus deformity on the left, and the great toe could be passively dorsiflexed 20 degrees.  Left foot X-rays showed mild degenerative changes of the first tarsometatarsal joint and no interval change.

The December 2007 VA examiner opined that the Veteran's medial cuneiform fracture of the left foot is less likely as not the causative factor of his plantar fasciitis.  The examiner explained that the Veteran demonstrated adequate range of motion of both the ankle and subtalar joint, during the weight bearing portion of the examination, and he was able to accomplish all parts of the postural exam without any complaints of pain; the only portion he could not do was the squat due to left knee disability.  At no time was he incapable of doing 10 reps in every direction with any evidence of fatigue.  The examiner also noted that the X-ray findings were not significant.  The examiner opined there was no evidence of posterior tibialis tendon involvement which has its primary insertion in the navicular; the examiner explained that this tendon plays a major role in supporting the arch and if it was involved, it would increase the stress on the plantar fascia.

Based on this evidence, a January 2008 rating decision continued the 0 percent rating for residuals, fracture, left medial cuneiform.

On July 2008 VA examination, the Veteran reported left foot pain that did not occur every day and had an unpredictable onset, with flare-ups occurring once or twice per week and reaching 8-9/10 in severity with a duration from 10 to 30 minutes.  The pain was primarily around the middle of the left foot on the inside and the top, and described as stabbing, aching, and burning and could reach 8-9/10 in severity.  He also reported weakness, stiffness, swelling, heat, fatigue, and lack of endurance, noting that the symptoms were exacerbated by walking as compared to rest or standing.  The precipitating factors for flare-ups were unpredictable but were more likely to occur after walking; during flare-ups, he found he could not continue doing whatever activity he was engaged in and needed to get off the foot and elevate it, letting the pain decrease or completely subside before he could resume any activity.  He denied using crutches, brace, cane, or corrective shoes.  Regarding work, he reported that he must stop working during a flare-up until the pain decreased or went away; he was allowed to work at his own pace and this had not actually interfered with his ability to work.

On physical examination of the left foot, the circumference of the left midfoot was 29.7 centimeters, compared to 28.2 centimeters on the right.  The left foot had a normal temperature with no edema.  There was pain with palpation at the second metatarsal base, at 5/10 in severity and aching.  There was pain with dorsiflexion and eversion of the forefoot on the rear foot, also at the second metatarsal base.  There was a palpable bony spur on the medial dorsal aspect of the left midfoot; with palpation, the pain was 8/10 at that location and was sharp and stabbing in nature.  On examination of the left foot and ankle, he had 4 degrees of eversion and 15 degrees of inversion of the left subtalar joint; he experienced pain from 1 degree eversion to the end range of motion, which was 5/10 in severity and aching in nature.  There was no pain with inversion.  He was able to evert/invert the left foot against gravity for 5/5 and against resistance he could evert 5/5 and invert 4/5; there was no pain during either of these movements.  On examination of the left ankle joint, active dorsiflexion was to 10 degrees, active plantar flexion was to 11 degrees, passive dorsiflexion was to 16 degrees, and passive plantar flexion was to 20 degrees.  There was pain from 9 degrees of dorsiflexion to the end range of motion that was 4/10 in severity and aching in nature.  Against gravity, he could dorsiflex and plantar flex the foot for 5/5; against resistance, he could dorsiflex and plantar flex the ankle for 5/5.  He was able to perform ten repetitions of motion of the ankle joint and subtalar joint without any evidence of fatigue.  No functional limitations were noted on standing or walking.  There was thick diffuse keratosis on the heels and beneath the metatarsal parabola of both feet, and the shoes showed a normal wear pattern.  No skin or vascular changes were noted.  The Veteran was able to stand, squat, supinate, pronate, and rise on toes and heels without any difficulty or complaints of pain; however, with squatting, he had to put his hands on his knees to steady himself.  There were mild semi-reducible hammer toes of the second through fifth toes of both feet.  The left arch showed a decrease in height that was probably half that of the right foot.  The Achilles tendon alignment appeared to be straight on the left.  The left heel valgus was 2 degrees and correctable with no pain.  There was 4 degrees of forefoot varus on the left foot that was not correctable by manipulation and no pain associated with attempted correction.  No hallux valgus was noted; the left great toe could passively dorsiflex to 16 degrees and the Veteran could actively dorsiflex the toe.  Left foot X-rays showed mild degenerative changes in the first tarsometatarsal joint, mild diffuse midfoot degenerative changes, mild hallux valgus, and a 6 millimeter bone island in the distal shaft of the first proximal phalanx.  The diagnoses included mild DJD (arthritis) of the medial midtarsal region of the left foot which was secondary to previous fracture and with no significant changes clinically or radiologically since the previous VA examination; asymptomatic hammertoes of the second through fifth toes of the left foot; equinus of the left ankle; and pes planus (flatfoot) of the left foot.

Based on this evidence, a November 2008 rating decision granted a 10 percent rating for left foot DJD, medial midtarsal region, residuals of fracture, left medial cuneiform, again effective July 20, 2007 (throughout the period for consideration).

At the January 2010 Board hearing, the Veteran testified that he had permanent swelling of the left foot and he had been fitted for orthopedic inserts.  He testified that he did not have numbness of the foot.  He testified that running or prolonged walking exacerbated his constant foot pain.  His left foot disability did not interfere with his occupation as a transportation driver.

On August 2010 VA examination, the Veteran reported continued daily pain in the left foot.  He reported flare-ups about 2 to 3 times per week with very intense pain and he was unable to put pressure on the foot without feeling any pain, causing decreased ability to ambulate.  He reported using a cane which helped to take pressure off the foot.  The pain was mostly felt on the dorsal surface at the medial aspect.  The Veteran also noted that he had a slightly decreased arch and this caused pain on the plantar surface.  The examiner opined that the foot disability mildly affected activities of daily living because it hindered ambulation; it did not affect his employment capacity.  The examiner reviewed a January 2009 X-ray that showed degenerative changes and sclerosis.

On physical examination, there was a mildly decreased arch on the left foot.  The Veteran had pain with palpation of the dorsal surface on the medial aspect.  He was using a cane to walk and had antalgic gait.  There were no objective signs of callosities, breakdown or unusual shoe wear.  Achilles tendon alignment was normal.  The diagnosis was left foot degenerative arthritis status post trauma with residuals as noted.

Additional treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.

While the Veteran reported chronic pain and swelling of the left foot, at no time during the appeal was malunion or nonunion of the tarsal or metatarsal bones shown.  The 10 percent rating assigned takes into consideration the Veteran's limitations on prolonged walking or standing (but not on employment as a driver).  It follows, then, that the criteria for a higher rating under the applicable diagnostic codes are not met.  Simply put, while the record presents some inconsistent findings over the evaluation period (e.g., on September 2007 examination the examiner noted uneven shoe wear reflecting abnormal gait while another examination soon thereafter, in December 2007, did not) at no time during the appeal does the evidence suggest that the Veteran's left foot manifestations were so disabling as to result in a higher rating.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher ratings for the left foot under the applicable Codes.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's left foot disability exceeded what is encompassed by the 10 percent rating assigned, and therefore "staged" increased ratings are not warranted for the left foot disability.  Hart, supra.  The Board notes that the increased (to 10 percent) rating assigned based on the July 2008 examination was awarded with retroactive effect, to encompass the entire period since the award of service connection.

In reaching the above determination, the Board acknowledges that the objective evidence of record reveals multiple diagnoses related to the foot, including but not limited to equinus of the left ankle, pes planus of the left foot, and plantar fasciitis.  However, service connection has not been awarded for any of these conditions and there is no indication that these diagnoses are manifestations of the Veteran's service-connected left medial metatarsal DJD.  Based upon the foregoing, the Board finds that it would be inappropriate to assign a disability rating under Code 5276 (for acquired flatfoot) or any diagnostic code other than Code 5283 or 5010.  The Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59, in finding that a rating greater than 10 percent is not warranted.  

A higher disability rating for service-connected left medial metatarsal DJD is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's service-connected pathology and symptoms are consistent with the 10 percent rating now assigned.  The Veteran's reports of pain and swelling do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Essentially, the evidence does not support the assignment of higher disability ratings at any time during the pendency of the appeal period under consideration. 

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.
The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  The symptoms of, and impairment of function resulting from, the Veteran's service-connected left medial metatarsal disability fell squarely within the criteria for the 10 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the matter of a total rating based on unemployability due to the service-connected left foot disability is not raised by the record.  The Veteran was employed throughout the appeal period, and did not contend that he was unemployable due to his left foot disability.  

Sinusitis

The November 2007 rating decision on appeal granted the Veteran service connection for a sinus "condition", rated 0 percent, effective July 20, 2007.  A September 2009 rating decision increased the rating to 10 percent (recharacterizing the disability as sinusitis), also effective July 20, 2007.  The appellant contends that the disability merited a higher rating.

A 0 percent rating is warranted for sinusitis detected by X-ray, only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Code 6512.

On September 2007 VA examination, the Veteran reported that he continued to get sinus infections two to three times per year after he left service.  He was treated with antibiotics and did not have any sinus surgery.  He reported that he took Mucinex, one tablet twice daily, when he got a sinus infection.  On examination there was no evidence of sinus infection, and physical examination found no sinus tenderness and no drainage from the nose.  There was no history of allergies.  The diagnosis was sinusitis, in remission.

On July 2008 VA examination, the Veteran reported getting sinus infections needing antibiotics 2 to 3 times per year; his last treatment for sinus infection was in the summer of 2007.  He took Zyrtec or Claritin 3 times per month for congestion.  He was not currently on any medication for sinus infection.  At the time of sinus infection, he reported having headaches and drainage.  He reported interference of breathing through the nose.  There was no purulent discharge, no speech impairment, and no evidence of chronic sinusitis.  No incapacitating episodes were reported.  He reported that the dusty environment affected his sinus condition.  He reported feeling sick and miserable during flare-ups.  On physical examination, there was no nasal polyposis, no sinus tenderness, and no purulent discharge or crusting.  The diagnosis was recurrent sinusitis, in remission.

On August 2008 VA treatment, the Veteran complained of sinus congestion; the assessment was sinusitis and amoxicillin was prescribed, along with Sudafed and Robitussin.  On September 2008 VA treatment, he was seen for continued complaints of nasal congestion, cough with productive yellow sputum, achiness, and feverishness for the previous several weeks; the assessment was an upper respiratory infection and amoxicillin was continued with Sudafed and Robitussin.  On October 2008 VA treatment, he had a dry cough with chronic sinusitis.  On February 2009 VA treatment, he was seen for complaints of sinusitis with nasal congestion, cough, facial pain and headaches; amoxicillin was prescribed with Afrin, Robitussin, and Chloraseptic.

On July 2009 VA sleep apnea examination, the Veteran reported that he had 4 to 6 sinus infections per year for which he had to take antibiotics.

Based on this evidence, a September 2009 rating decision granted a 10 percent rating for sinusitis, effective July 20, 2007 (throughout from the grant of service connection).

At the January 2010 Board hearing, the Veteran testified that he had 3 to 6 flare-ups of sinus infections per year, which were treated with antibiotics and caused him to stay home in bed for 3 days to a week.  He testified that he had been told that he may not be prescribed antibiotics for the next flare-up because he had taken so many and he could develop intolerance to them.  He testified that the sinusitis episodes included congestion draining in the back of the throat, crusting, and headaches that could be severe like a migraine.  He testified that he had several absences from work due to flare-ups of sinusitis.

A May 2010 AOJ letter to the Veteran asked him to provide authorization and releases for any employment records that would show he missed time from work due to incapacitation caused by his sinusitis.  He did not respond.

On August 2010 VA examination, the Veteran reported that he used a Neti pot and Claritin daily and a steroid nasal spray only as needed.  His symptoms included interference with breathing through the nose, described as nasal congestion.  He generally had some clear nasal discharge and no speech impairment.  He described some pain over the forehead region and between the eyes and he had headaches as well.  There was no discharge or crusting.  He reported no prolonged treatment with antibiotics but reported antibiotic treatments about 4 to 5 times per year; his most recent treatment was 1 to 2 months prior.  Other symptoms reported included post-nasal drip, sneezing in rows, occasional watery and itchy eyes, and twitching of the eyes with his head pressure sensation.  There was no nasal bleeding and no changes in his sense of smell.  He reported missing 2 to 3 days of work with each sinus infection, and he had difficulty tolerating his CPAP due to nasal congestion.

On physical examination, tenderness was noted with palpation of the sinuses, both maxillaries and frontals.  There was some clear post-nasal drip noted on the posterior oral pharyngeal wall.  On nasal endoscopy, he had some mucosal edema and erythema bilaterally.  He had some inferior turbinate hypertrophy noted bilaterally as well.  No purulence was noted, and there were no polyps or lesions.  His septum was midline and he had about a 70 percent obstruction bilaterally.  The diagnoses were allergic rhinitis and chronic rhinosinusitis.

The reports of the VA examinations and the treatment records, overall, provide evidence against the Veteran's claim, as they do not show three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, so as to meet the criteria for a 30 percent rating.  

The Board notes the lay statements submitted by the Veteran and appellant in support of this claim.  Those statements detail the types of problems that resulted from the Veteran's disability.  The symptoms described are consistent with the criteria for a 10 percent rating.  Thus the lay statements do not support that a higher rating is warranted.

In summary, it is not shown that the Veteran's sinusitis was at any time manifested by the required number of incapacitating or non-incapacitating episodes per year (or approximating such levels of severity).  Consequently, a higher rating is not warranted.  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.
The Board has considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  The symptoms of, and impairment of function resulting from, the service-connected sinusitis fall squarely within the criteria for the 10 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms of this disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the matter of a total rating based on unemployability due to the service-connected sinusitis is not raised by the record.  The Veteran was employed throughout, and did not contend that he was unemployable due to his sinusitis.  


ORDER

A rating in excess of 10 percent for left knee DJD is denied.

A rating in excess of 10 percent for left medial metatarsal DJD is denied.

A rating in excess of 10 percent for sinusitis is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to the claim remaining on appeal.  See 38 C.F.R. § 3.159.

On September 2007 VA examination, the diagnoses were degenerative arthritis at L5-S1 and spondylolisthesis L5 on S1.  The examiner opined that the Veteran's current lumbar condition was less likely as not related to the back spasms in service.  However, the opinion was unaccompanied by supporting rationale (and is inadequate for rating purposes).  Significantly, the examiner did not acknowledge the Veteran's report of continuity of complaints or his work-related injury after service.  The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  The examination is inadequate and a remand for further development is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

At the January 2010 Board hearing, the Veteran testified that shortly after service (in 1988 to 1990), he sought treatment from Dr. Klugerson in Coatesville; he had injured his back on the job picking up a piece of scrap metal at a steel mill, and his back popped and locked up while he was bent over; he was given a back brace for his job and the injury resulted in a Workers' Compensation award.  He testified that he believed this was an exacerbation of his back injury in service.

A May 2010 letter to the Veteran asked him to identify, and provide authorization and releases for VA to secure records from, any non-VA providers who had provided him treatment for a low back disability since his separation from service, including records related to his job-related back injury and Worker's Compensation claim, and records from Dr. Klugerson.  He did not respond.  The appellant was not asked to provide such information and releases following her substitution as the claimant in this appeal.  A remand for corrective action is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should (with the appellant's assistance) secure for the record the complete records of the low back treatment the Veteran received from Dr. Klugerson, as well as any relevant employment records and other records associated with his Worker's Compensation claim and award.

2.  The AOJ should then forward the Veteran's claims file to an orthopedist for review and an advisory medical opinion to determine the nature and likely etiology of his low back disability (specifically whether it was related to his service/complaints therein).  The consulting provider must review the entire record, and based on such review respond to the following: 

(a)  Please identify (by diagnosis) each back disability entity shown.  

(b)  Please identify the likely etiology of each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such was incurred in the Veteran's active duty service/was related to his complaints noted therein?  

The consulting provider must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the opinion is to the effect that the low back disability was unrelated to service, the explanation should identify the etiology considered more likely.

3.  Thereafter, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


